DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Analytical Methods, 2011, vol. 3, p. 1745-1751).
Regarding Claims 1-4, 14, and 15, Wang teaches the use of a polyethylene glycol N-hydroxysuccinimide ester disulfide (NHS-PEG-S-S-PEG-NHS) as a bifunctional linker used to couple lectins to gold nanoparticle surfaces (Abstract).  The lectin-coupled nanoparticles are highly stable in biological media and are suitable for biological applications (p. 1750, Conclusion).  
The particular bifunctional linker used in Wang’s experiments is the following compound (p. 1746, Materials):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This compound corresponds to the claimed formula (1) as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the formula above, R1-R4 are hydrogen atoms in the -CH2- groups indicated by asterisks, whereas the claims require that at least one of R1-R4 is a C1-C6 hydrocarbon group.  Nevertheless, Wang’s bifunctional linkers are very close in structure to the claimed compounds, differing at minimum by substitution of a hydrogen atom with a single -CH3 group at one of the positions indicated above.  
In addition to sharing close structural similarity, Wang’s linkers are used chemically modify lectins (i.e. proteins).  The utility of Wang’s bifunctional linkers is therefore similar to the claimed PEG derivative, which is described as being used for chemical modification of a biofunctional molecule such as a protein or peptide (specification at p. 1, [0001]).
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  This expectation is supported by the fact that Comparative Examples 1 and 2 in the specification, comparable to compounds according to Formula 1 where R1-R4 are hydrogen, perform similarly to inventive Example 8 where R1and R3 are a hydrocarbon group having 3 carbon atoms (see specification at Fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang’s bifunctional linker to include a C1-C6 alkyl group, for instance a -CH3 group, at one or both of the positions indicated by asterisks above, as such compounds are expected to possess similar properties and have similar utility relative to the claimed compounds.  Modification in this way reads on Claims 1-4, 14, and 15 where w=1, u=1, and the remaining variables are as illustrated above.
Regarding Claim 10, the P2 segment in the formula above reads on the claimed formula (5) where m=7.
Regarding Claim 11, the -NHS X1 group in the formula above reads on an active ester group.
Regarding Claim 12, the Z1 and Z2 groups above reads on alkylene groups.  The X3 group reads on an alkylene group containing an ether bond.

Claims 1-6, 9-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski et al. (US 2005/0014903; cited in Applicant’s IDS).
Regarding Claims 1-4, 6, 10, 14, 15, and 17, Kozlowski teaches water-soluble polymer derivatives suitable for selective coupling to thiols (Abstract).  In one embodiment, the polymer derivative contains a thiol-selective disulfide group.  The disulfide-containing polymer derivative has the following formula:
POLY-L0,1-X-Y-S-S-Y-X-L0,1-POLY
where X is a group resulting from a reaction between electrophilic and nucleophilic functional groups present in the polymeric and symmetrical disulfide reagents (p. 3, [0027]).  
The -X- groups in the formula above are comparable to the claimed Z1 and Z2 groups.  Suitable X groups include amide, carbamate, carbonate, ester, ether, and thioester (p. 3, [0032]).  These groups read on divalent spacers as claimed.
The -Y- groups are comparable to the claimed -CR1R2- and -CR3R4- groups.  Suitable Y groups have the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where n=1-15 and R1 and R2 are each independently H or an organic radical such as an alkyl group.  Y preferably contains 2-10 carbon atoms (p. 13, [0161]-[0162]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Y groups where n=1 and R1 and R2 are each independently H or an alkyl group such that the Y group contains a total of between 2 and 10 carbon atoms, as such groups fall within the scope of the preferred Y group illustrated above.  These Y groups in Kozlowski’s formula read on the claimed -CR1R2- and -CR3R4- groups where R1-R4 are either hydrogen or a hydrocarbon group containing 1-9 carbon atoms.
The polymer segment POLY in Kozlowski’s formula is preferably PEG or a derivative thereof (p. 8, [0120]).  POLY is typically linear or branched (p. 8, [0121]).  PEG segments typically contain from about 3 to about 4,000 ethylene glycol units (p. 9, [0124]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select a first linear or branched PEG as a first POLY segment and a second linear PEG as a second POLY segment, as these represent typical or preferred embodiments of Kozlowski’s POLY segment.  These selections read on a straight-chain or branched P1 PEG and a straight-chain P2 PEG, each having 3-4,000 ethylene glycol units where u=1.
The PEG segments also contain Z terminal groups illustrated in the following formula (p. 9, [0126]):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

where Z may be a reactive group or an end-capping group (p. 9, [0127]).  This group can be redrawn as follows to show its relevance to the claimed formula (1):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.
The -(CH2CH2O)- unit reads on a divalent spacer Z3, while the reactive -Z group reads on a chemically reactive functional group X1.
As indicated above, the POLY segment may be linear (p. 8, [0121]).  When a linear PEG is selected for the segment corresponding to the claimed P1, the variable w will be 1.  The POLY segment may also be branched.  Suitable branched POLY segment precursors are illustrated at page 10-11, [0139].  These branched precursors will yield final products according to formula (1) where w ranges from 4 to 12.  This overlaps the claimed range of 1-8.
Kozlowski as applied above reads on Claims 1-4, 6, 10, 14, 15, and 17.
Regarding Claims 5, 13, and 16, one example of a PEG segment is illustrated in the following formula (p. 9, [0126]):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

where n=3-4,000 and Z may be a reactive group or an end-capping group (p. 9, [0127]).  This group can be redrawn as follows to show its relevance to the claimed formula (2):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
Suitable end-capping groups include methoxy groups (p. 9, [0125]).  A variety of suitable reactive groups are listed at page 9, [0127].  
It would have been obvious to one of ordinary skill in the art at the time of filing to select a POLY segment according to the formula illustrated above for the portion of Kozlowski’s water-soluble polymer derivative corresponding to the claimed P1 group, as it is expressly suggested for use in this capacity.  It would have been further obvious to select a methoxy end group based on its disclosed suitability.  Alternatively, it would have been obvious to select a reactive group Z which differs from the reactive group in the POLY segment corresponding to the claimed -P2-Z3-X1 portion of the claimed formula based on the fact that a variety of such groups are disclosed in parallel as equally suitable alternatives to one another.  Selecting these variables reads on the claimed formula (2) where X2 is methoxy or a reactive group different from X1; Z4 is a divalent spacer having the structure -(CH2CH2O)-; and n=3-4,000.
Regarding Claims 9 and 20, the POLY segment of Kozlowski’s water-soluble polymer derivative may be a branched PEG having 3 or more arms (p. 9, [0131]).  Branched polymers have the formula R(POLY)n, where R is a central or core molecule from which extend 2 or more PEG arms.  Preferred core molecules include glycerol and pentaerythritol (p. 10, [0137]).  As indicated above, PEG segments may contain from about 3 to 4,000 repeating units (p. 9, [0126]-[0127]).  Employing a branched POLY segment comprising PEG arms containing 3-4,000 repeating units attached to a glycerol or pentaerythritol core as the POLY segment corresponding to the claimed P1 reads on the claimed formulas (s) and (t), respectively.  
Regarding Claim 11, suitable reactive functional groups Z (equivalent to the claimed X1) include amino, NHS ester (i.e. activated ester); 1-hydroxybenzotrazolyl carbonate (i.e. activated carbonate); aldehyde; maleimide; isocyanate; isothiocyanate; vinylsulfone; dithiopyridine; acrylate; carboxylic acid; thiol; and hydrazide (p. 9, [0127]).
Regarding Claim 12, the -(CH2CH2O)- units reading on the claimed Z1, Z2, and Z3 are alkylene groups containing an ether bond.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski as applied to Claims 1, 3, and 4 above, further in view of Yamamoto et al. (US 2012/0077988
Regarding Claim 7, Kozlowski remains as applied to Claims 1-4, 14, and 15 above.  Kozlowski’s water-soluble polymer derivative is used for modification of therapeutic proteins and biomolecules (p. 1, [0002]-[0003]; see also p. 15-16, [01088]-[0195]).  The POLY segment of Kozlowski’s water-soluble polymer derivative may be a branched PEG molecule (p. 9-10, [0131]).  Kozlowski does not teach a branched POLY segment according to the claimed formula (3).
In the same field of endeavor, Yamamoto teaches a branched PEG used for modification of biofunctional molecules and drugs (p. 1, [0001]).  The branched PEG may be represented by the following formula:

    PNG
    media_image7.png
    154
    248
    media_image7.png
    Greyscale

where v=0 or 2, n=20-2,000 and X is a functional group (p. 6, [0051]-[0053]; p. 3, [0031]).  The Y group has the formula Y’-W’- where W’ is preferably a saturated hydrocarbon group such as a methylene group and Y’ may be a thiol (p. 4, [0039]-[0040]; p. 3, [0037]).  This indicates that Y may be -CH2-SH.
It would have been obvious to one of ordinary skill in the art at the time of filing to select a branched PEG having the general structure taught by Yamamoto for use as a branched PEG POLY segment corresponding to the claimed P1 in Kozlowski’s water-soluble polymer derivative, as it represents a thiol-functional branched PEG suitable for use in modification of biofunctional molecules.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Employing a branched PEG segment to make up one POLY segment in Kozlowski’s water-soluble polymer derivative having the formula POLY-L0,1-X-Y-S-S-Y-X-L0,1-POLY will result in a polymer derivative according to Claims 7 and 18 where a=0 or 2.
One example of a PEG segment disclosed by Kozlowski is illustrated in the following formula (p. 9, [0126]):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

where n=3-4,000 and Z may be a reactive group or an end-capping group (p. 9, [0127]).  This group can be redrawn as follows to show its relevance to the claimed formula (2):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
Suitable end-capping groups include methoxy groups (p. 9, [0125]).  A variety of suitable reactive groups are listed at page 9, [0127].  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Kozlowski’s PEG segments as the PEG arms in the branched structure taught by Yamamoto, as they generally satisfy the requirements of Yamamoto’s PEG segments and are known to be suitable for use in Kozlowski’s water-soluble polymer derivatives.  It would have been further obvious to select a methoxy end group based on its disclosed suitability.  Alternatively, it would have been obvious to select a reactive group Z which differs from the reactive group in the POLY segment corresponding to the claimed -P2-Z3-X1 portion of the claimed formula based on the fact that a variety of such groups are disclosed in parallel as equally suitable alternatives to one another.  
Employing a branched PEG segment to make up one POLY segment in Kozlowski’s water-soluble polymer derivative having the formula POLY-L0,1-X-Y-S-S-Y-X-L0,1-POLY will result in a polymer derivative according to Claims 7 and 18 where a=0 or 2; n=3-4,000; Z4 is a divalent -(CH2CH2O)- unit; and X2 is methoxy or a reactive functional group.

Allowable Subject Matter

Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (Biomacromolecules, 2005, vol. 6, p. 24-26) teaches poly(ethylene oxide sulfide) polymers consisting of an internal ethylene oxide oligomer and disulfide linkages (Abstract).  These polymers are illustrated in Scheme 1 (p. 25):

    PNG
    media_image8.png
    163
    451
    media_image8.png
    Greyscale

Kalarickal et al. (Macromolecules, 2007, vol. 40, p. 1874-1880) teaches a synthetic strategy for the preparation of thiol end-functionalized PEG-b-polyester block copolymers (Abstract).  The synthetic strategy employs a PEG-disulfide reagent (p. 1876, Scheme 1):

    PNG
    media_image9.png
    43
    263
    media_image9.png
    Greyscale
.
An intermediate copolymer also includes two PEG segments joined by a disulfide linkage:

    PNG
    media_image10.png
    75
    410
    media_image10.png
    Greyscale

The disulfide bond in this intermediate is cleaved to yield the final thiol-functional block copolymer.
Yukio et al. (JP 2005-281845A; machine translation referred to herein) teaches a PEG derivative having a functional group capable of stably binding or adsorbing to a metal and a functional group reactive to biological surfaces (p. 1, [0001]).  The PEG derivative may have the formula R-PEG-S-S-PEG-R’ where R and R’ are selected from various reactive functional groups (p. 2-3, [0009]).  
Neither Lee, Kalarickal, nor Yukio teach PEG disulfides containing a sulfur-adjacent structure comparable to the claimed -CR1R2- or -CR3R4- groups where at least one of R1-R4 is a hydrocarbon group having 1-6 carbon atoms.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762